


[dewm_ex10002.gif] [dewm_ex10002.gif]

[dewm_ex10004.gif] [dewm_ex10004.gif]




WALMART GROCERY SUPPLIER AGREEMENT




 

 

Supplier Number: 237144-95-0

Effective Date: //

 

 

This Supplier Agreement ("Agreement") between the party listed below
("Supplier") and Wal-Mart Stores, Inc., and its direct and indirect US and
Puerto Rico operating subsidiaries (hereinafter referred to collectively as
"Company") sets forth the general terms of the business relationship between
Company and Supplier. All sales and deliveries of Merchandise (as defined below)
by Supplier to Company will be covered by and subject to the terms of this
Agreement, the Standards for Suppliers and the terms of the Order (as defined
below). This Agreement becomes effective on the date shown above and remains
effective for the term set forth herein. The execution and submission of this
Agreement does not impose upon Company any obligation to purchase Merchandise.




GENERAL SUPPLIER INFORMATION




For privately-owned entities, Company considers the following classifications as
categories in its Supplier Diversity Program: (Check any that apply)




X BLACK OR AFRICAN-AMERICAN

_ ASIAN

_ HISPANIC AMERICAN OR LATINO

_ NATIVE AMERICAN OR ALASKA NATIVE

_ NATIVE HAWAIIAN OR OTHER PACIFIC ISLANDER

 




_ WOMAN OWNED BUSINESS

_ VETERAN

X DISABLED VETERAN

_ PERSON WITH DISABILITIES




If Supplier falls within any of the above classifications and has been certified
as such by a government agency or Company-recognized purchasing council,
Supplier may be eligible for the Supplier Diversity Program. Supplier will
provide to Company a copy of its certification upon request. In addition, the
certification must be emailed to supplierdiversity@wal-mart.com when the
Agreement is submitted to Company.




Enter the Federal Taxpayer Identification Number (TIN) of the Supplier Named
Below. The entry must match Supplier's federal tax identification number and
will be verified with the Internal Revenue Service. If a TIN has not been
issued, enter the Employer's Social Security Number or Export License
Number.TIN: *****4678




Type of Payee (Check Only One):  _Individual/Sole Proprietorship   X
Corporation/LLC   _Partnership




Supplier Name: DEWMAR INTERNATIONAL BMC INC

 

President: MARCO MORAN                             Phone: 3187913765

Address: 132 E NORTHSIDE DR STE C

 

Acct. Executive or V.P. Sales: JD HOUSTON  Phone: 8324707023

Address 2:

 

Acct. Contact: JD HOUSTON                            Phone: 8324707023

City/State/Zip: CLINTON, MS 39056

 

 

 

 

 

ADDRESS TO MAIL PAYMENT:

 

ADDRESS TO SEND ORDERS:

Supplier Name: DEWMAR INTERNATIONAL BMC INC

 

Supplier Name: DEWMAR INTERNATIONAL BMC INC

Address: 132 E NORTHSIDE DR STE C

 

Attention: MARCO MORAN

Address 2:

 

Address: 132 E NORTHSIDE DR STE C

City/State/Zip: CLINTON, MS 390563415

 

City/State/Zip: CLINTON, MS 39056

Factor Name:

 

Street Address for use by delivery services other than the U.S.

Supplier Also Doing Business As, if different from Supplier name:

 

Mail, if not already shown in the Purchase Order address above:

(Attach a list to Agreement if space below is insufficient):

 

Room: 0

Supplier Number:

 

Expedite Orders Phone: 4023121477 Extension #

 

 

 

ADDRESS TO MAIL CLAIM DOCUMENTATION:

 

ADDRESS TO SEND PRICING TICKETS:

Supplier Name: DEWMAR INTERNATIONAL BMC INC

 

Supplier Name:

Attention: MARCO MORAN

 

Attention:

Address: 132 E NORTHSIDE DR STE C

 

Address:

City/State/Zip: CLINTON, MS 39056

 

City/State/Zip:

Accounting Phone Number: Extension #: 0

 

 

Toll Free Number: Fax Number:

 

 




Has Supplier or any related entity (including any entity with substantial common
ownership or senior management as Supplier), whether or not the entity still
exists, previously conducted business with Company? Yes X No If so, under what
name(s)?



